
	
		II
		112th CONGRESS
		1st Session
		S. 1790
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2011
			Ms. Ayotte (for herself
			 and Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To modify the Financial Improvement and Audit Readiness
		  Plan to provide that the full statement of budget resources of the Department
		  of Defense is complete and validated by not later than September 30,
		  2014.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Department of Defense Audit
			 Readiness Act of 2011.
		2.Audit readiness
			 of financial statements of Department of DefenseSection 1003(a)(2)(A)(ii) of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2440; 10 U.S.C. 2222 note) is amended by inserting , and that a complete
			 and validated full statement of budget resources is ready by not later than
			 September 30, 2014 after validated as ready for audit by not
			 later than September 30, 2017.
		
